EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kamal Goudjil, on behalf of Applicant’s attorney Henry Daley, Ph.D, Registration No. 42459, who is acting as the designated representative in this matter for the Johns Hopkins University, on January 11, 2021.
The application has been amended as follows: 
1. An ultra-wideband (UWB) radar system for non-invasive, real-time tumor tracking, comprising: 
an UWB transmitter configured to transmit a plurality of radar pulses to penetrate a region of interest of a patient; 
an UWB receiver configured to receive a plurality of radar return pulses after being reflected by tumor tissue in said region of interest of said patient; 
an UWB signal processor configured to communicate with said UWB receiver; and 
a plate configured to be placed behind the patient so as to reflect the plurality of radar pulses after penetrating the region of interest of the patient, 
wherein said UWB transmitter and said UWB receiver are configured to be arranged sufficiently far away from said patient to avoid interfering with radiation treatment of said tumor tissue, and 

 wherein the receiver has a sampling rate of at least 16.3 GHz such that a spatial resolution of less than 0.91 cm is achieved in said tumor tissue[[.]], and
wherein said UWB transmitter and said UWB receiver each comprises a horn antenna configured to provide directional transmission and detection of radar pulses, and
a dielectric lens arranged between said horn antenna of said UWB transmitter and said region of interest of said patient and configured to further focus radar pulses thereon, and
an aperture stop arranged between said horn antenna of said UWB receiver and said region of interest, wherein said aperture stop comprises radar absorbing material configured to block stray radar signals that return from regions other than said region of interest.

2.

3.




Allowable Subject Matter
Claims 1, 5-17 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “an UWB transmitter configured to transmit a plurality of radar pulses to penetrate a region of interest of a patient; an UWB receiver configured to receive a plurality of radar return pulses after being reflected by tumor tissue in said region of interest of said patient; an UWB signal processor configured to communicate with said UWB receiver; and a plate configured to be placed behind the patient so as to reflect the plurality of radar pulses after penetrating the region of interest of the patient, wherein said UWB transmitter and said UWB receiver are configured to be arranged sufficiently far away from said patient to avoid interfering with radiation treatment of said tumor tissue, and wherein said UWB signal processor is configured to measure a time-of-arrival of a leading edge of one or more radar return pulses in said plurality of radar return pulses, said one or more return pulses having a plurality of frequencies, and to subtract the plurality of radar pulses reflected by the plate after penetrating the region of interest of the patient from the plurality of radar pulses reflected from the region of interest of the patient without the plate, and wherein the receiver has a sampling rate of at least 16.3 GHz such that a spatial resolution of less than 0.91 cm is achieved in said 
a dielectric lens arranged between said horn antenna of said UWB transmitter and said region of interest of said patient and configured to further focus radar pulses thereon, and an aperture stop arranged between said horn antenna of said UWB receiver and said region of interest, wherein said aperture stop comprises radar absorbing material configured to block stray radar signals that return from regions other than said region of interest” of amended claim 1 in combination with intervening limitations.
	Exemplary prior art US 6,100,839 to Heger et al. teaches a radar system comprising a horn antenna with radar absorbing material arranged behind the antenna (col. 3, ll. 15-25). However, Heger et al. does not teach an aperture stop arranged between said horn antenna of said UWB receiver and said region of interest, wherein said aperture stop comprises radar absorbing material configured to block stray radar signals that return from regions other than said region of interest in combination with intervening limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0293752 to Simpkin also teaches a medical radar imaging system that uses a metal plate to perform calibration by subtracting unwanted signals (e.g. see [0102]-[0113]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793